 

 



Exhibit 10.18

 

[t1700159_ex10-18logo.jpg]

 

SEVERANCE AND CHANGE-IN-CONTROL AGREEMENT

 

This Severance and Change-in-Control Agreement (this "Agreement") is effective
as of March 6, 2017 (the "Effective Date"), by and between Numerex Corp, a
Pennsylvania corporation (the "Company") and Kelly Gay (the "Employee"). The
Company and the Employee are sometimes hereinafter referred to individually as a
"Party" and collectively as the "Parties".

 

RECITALS

 

WHEREAS, Employee currently serves as Chief Operating Officer of the Company;
and

 

WHEREAS, the Company has determined that it is in the best interests of the
Company to assure that the Company will have the continued dedication of the
Executive, notwithstanding the possibility of his termination of employment with
the Company or of a change in control of the Company;

 

NOW THEREFORE, in consideration of the covenants and promises set forth herein,
the receipt and sufficiency of which are hereby acknowledged, the Parties agree
as follows:

 

AGREEMENT

 

1.           Definitions.

 

1.1               "Cause" shall be limited to the following specific events:

 

1.1.1           Gross negligence or willful misconduct in the performance of
Employee’s duties;

 

1.1.2           A material or willful violation of federal or state law
injurious to the business or reputation of the Company;

 

1.1.3           A refusal or willful failure to act in accordance with any
specific lawful direction or order of the Company;

 

1.1.4           A substantive violation of Company's written policies as defined
by Company;

 

1.1.5           A commission of an act of fraud with respect to the Company; or

 

1.1.6           A conviction of or pleading guilty to either a felony, or a
crime causing material harm to the standing or reputation of the Company.

 

1.2               “Change in Control” means the occurrence of any of the
following:

 

1.2.1           The consummation by the Company of a sale, transfer or
assignment, in one transaction or a series of related transactions, of all or
substantially all of the assets of Company other than to one or more affiliates
of Company or one or more entities owned by stockholders of Company in
substantially the same proportions as their stock ownership in Company;

 

 

 

 

1.2.2           Any “person” (as the term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended), excluding affiliates of
Company and employee benefit plans of Company and its affiliates, becomes the
beneficial owner of more than 50% of the outstanding voting stock of Company
other than as the result of the direct purchase of securities from Company; or

 

1.2.3           The consummation by Company of a merger or consolidation with or
into any other entity, other than a merger or consolidation that results in the
voting securities of Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than fifty percent of the combined
voting power of the surviving entity immediately after such merger or
consolidation.

 

1.3               “Good Reason” means the existence of any of the following
conditions (without Employee’s prior consent):

 

1.3.1           A material diminution in Employee’s title, duties or
responsibilities or base compensation; or

 

1.3.2           A required relocation of Employee’s principal place of
employment outside of 50 miles from the Company’s headquarters immediately prior
to the Change in Control.

 

Notwithstanding the foregoing provisions of this Section 1.3, Good Reason shall
only exist if the Company is provided with a 30-day period to cure the event or
condition giving rise to Good Reason, and it fails to do so within such 30-day
cure period and Employee resigns from employment within fifteen days following
the end of the cure period.

 

2.           Termination of Employment. If the Company shall terminate the
Employee’s employment without Cause or the Employee shall terminate his
employment for Good Reason (as defined in Section 1), Employee shall be entitled
to receive salary and any other amounts due to Employee from the Company through
the date of termination and, in addition, shall be entitled to receive a
severance in an amount equal to12 (twelve) months of base salary (the “Severance
Amount”), less all required tax withholdings and other applicable deductions,
which amounts shall be paid out in equal installments in accordance with the
Company's regular payroll procedures.

 

3.           Change in Control.

 

3.1               Notwithstanding any other agreement to the contrary, if upon
or within one (1) year following a Change in Control, as defined below, the
Company shall terminate the Employee’s employment without Cause (as defined in
Section 1) or the Employee shall terminate his employment for Good Reason (as
defined in Section 1), within 60 days after termination of employment, the
Company shall pay to Employee the Severance Amount, less all required tax
withholdings and other applicable deductions, as a one-time, lump sum payment.

 

3.2               In the event of a Change in Control (as defined below), any
outstanding compensatory equity award, to the extent not fully vested by the
date on which such Change in Control occurs, will become fully vested upon such
Change in Control.

 

 

 

 

4.           General Release of Claims. Employee shall not be entitled to the
Severance Amount unless Employee shall have executed and delivered to the
Company a general release of claims, in such form as the Company shall specify,
(the “Release”) upon or after your termination of employment and such Release
has become irrevocable not later than fifty-six (56) days after the date of
Employee’s termination of employment hereunder. Employee’s entitlement to the
Severance Payment is further conditioned upon the return of all Company property
of the Company and any of its affiliates in Employee’s possession on or prior to
the date of termination of employment and complying with the terms of the
Release. The Company will deliver to Employee a copy of the Release not later
than three days after Employee’s termination of employment.

 

5.           Employment At-Will. Notwithstanding anything to the contrary in
this Agreement, Employee acknowledges and agrees that Employee’s employment
relationship with the Company is at will and may be terminated by Employee or
the Company at any time, with or without cause or notice.

 

6.           Assignment. This Agreement is personal in nature and may not be
assigned by Employee.

 

7.           Choice of Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Georgia, without regard to conflicts of
laws principles. Any suit, action or proceeding to determine, construe or
enforce any provision of this Agreement, or the rights of either Party
hereunder, shall be brought in Cobb County, Georgia, and the Parties agree that
jurisdiction shall lie therein.

 

8.           Waiver; Amendment. No waiver in any instance by any party of any
provision of this Agreement shall be deemed a waiver of such provision in any
other instance or a waiver of any other provision hereunder in any instance.
This Agreement cannot be modified except in writing signed by the Party to be
charged.

 

9.           No Third Party Beneficiary Right. This Agreement and its terms and
provisions shall not confer any rights or remedies upon any person, other than
the Parties and their respective successors and permitted agents.

 

10.          Notices. Any notice or communication under this Agreement will be
in writing and sent by personal delivery or by overnight, registered or
certified mail addressed to the Parties as set forth in the signature block
below, or at such other address, or agent as may hereafter be designated in
writing by such other Party. All such notices will be deemed given on the date
personally delivered or mailed.

 

11.          Severability. The Parties agree that each of the provisions
included in this Agreement is separate, distinct, and severable from the other
and remaining provisions of this Agreement, and that the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of any other provision or provisions of this Agreement. Further,
if any provision of this Agreement is ruled invalid or unenforceable by a court
of competent jurisdiction because of a conflict between such provision and any
applicable law or public policy, such provision or portion thereof shall be
modified or deleted in such a manner as to make this Agreement legal and
enforceable to the fullest extent permitted under applicable law.

 

12.         Counterparts. This Agreement may be executed in counterparts, each
of which will be deemed an original, but together shall constitute one and the
same agreement. A signed copy of this Agreement delivered by facsimile, e-mail
or other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy of this Agreement.

 

 

 

 

13.         Entire Agreement. This Agreement, together with the terms set forth
in the offer letter dated January 17, 2017, constitute the entire agreement and
understanding between the Parties in relation to the subject matter hereof and
there are no promises, representations, conditions, provisions or terms related
thereto other than those set forth herein and therein. The Parties have each
negotiated the terms hereof and carefully reviewed this Agreement.

 

SIGNATURE PAGE TO FOLLOW

 

 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

  COMPANY:       NUMEREX CORP.         Signature:               Title:          
  KELLY GAY             Signature:               Print:  

 

 

   